DETAILED ACTION
Claims 1-20 are presented for examination.
No amendments. All claims remain as originally presented.
This office action is in response to the arguments submitted on 03-NOV-2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner is considering the information disclosure statement.

Response to Arguments - 35 USC § 103
On pgs. 9-12 of the Applicant Arguments/Remarks submitted 11/03/2021 (hereinafter ‘Remarks’), Applicant argues the claims are patentable under 35 U.S.C. 103 over Kwatra et al., U.S. Patent Application Publication 2014/0153832 A1 (hereinafter ‘Kwatra’) in view of DURUPINAR et al., “PERFORM: Perceptual Approach for Adding OCEAN Personality to Human Motion Using Laban Movement Analysis” [2016] (hereinafter ‘DURUPINAR’). Examiner respectfully disagrees.
Examiner interprets Claim 1 argued as the representative claim.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On the bottom of pg. 9 continuing onto pg. 10, Applicant provides an interpretation of the mapping. On pg. 10, Applicant argues Durupinar does not teach all the elements of claim 1, specifically arguing “Durupinar would have to disclose a slider that indicates different expression levels with which a virtual human performs a body motion when configured according to different user-assigned personality traits.” Examiner interprets the argument directed towards the claim limitation of “generating a first behavior slider with which a user interacts to modify an expression level with which the first robot model performs the first behavior…” On pg. 4 of the Non-Final, Kwatra is cited as teaching the element of the slider and the modification of an expression level. Examiner interprets the argument of Durupinar as not teaching the slider and expression levels as moot because Durupinar is not relied upon for these elements.
Further on pg. 10 of the Remarks, Applicant argues the “neither any single reference nor any combination of the cited references can teach or suggest each and every limitation of claim 1”. Examiner respectfully disagrees and maintains the combination in the Non-Final Rejection.
On pg. 11 of the Remarks, Applicant provides additional summary of Durupinar. The last paragraph on pg. 11 of the Remarks, Applicant argues, “Durupinar does not disclose modifying a set of user-assigned personality traits of a virtual human to modifying the first set of design parameter values based on the first mapping to generate a second set of design parameter values…” On pg. 5 of the Non-Final, Kwatra is cited as teaching the limitation and the arguments are directed towards Durupinar. Examiner finds the arguments moot because the arguments are not directed towards Kwatra.
No additional arguments are presented towards the dependents.
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “user-assigned personality traits”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments filed 35 U.S.C. 103 have been fully considered but they are not persuasive. Rejection under 35 U.S.C. 103 is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-11, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over
Kwatra et al., U.S. Patent Application Publication 2014/0153832 A1 (hereinafter ‘Kwatra’) in view of
DURUPINAR et al., “PERFORM: Perceptual Approach for Adding OCEAN Personality to Human Motion Using Laban Movement Analysis” [2016] (hereinafter ‘DURUPINAR’).

Regarding Claim 1: A computer-implemented method for automatically generating design parameter values when designing a robot, the method comprising: 
Kwatra teaches generating a first mapping based on a plurality of sets of design parameter values, ([0003] Kwatra teaches providing a mapping between the facial attribute, i.e. first behavior, associated with angry, happy, and sad, i.e. first expression level using different images, i.e. plurality of sets with different facial attributes, i.e. design parameter values “…The facial attributes can include an angry facial expression, a happy facial expression, a sad facial expression, a presence of facial hair, a state of eyes, and/or a presence of glasses, for example. Pre-processing can be performed to create the stored data, and can include determining source facial attributes for a face of a particular person depicted in each of the different source images, and storing the stored data including mappings of the source facial attributes to face image portions of the particular person in the different source images…”)

    PNG
    media_image1.png
    511
    627
    media_image1.png
    Greyscale
Kwatra teaches generating a first behavior slider with which a user interacts to modify an expression level ([0038] Kwatra teaches the use of a slider for the user to adjust or modify the attributes such as angry, sad, happy, i.e. expression level “…In one example, sliders 304 can include a slider 306 for a happiness attribute, a slider 308 for an angry attribute, a slider 310 for a sad attribute, a slider 312 for eyes open/ closed attribute, and a slider 314 for a facial hair attribute. In some implementations, each slider can have two positions, indicating whether or not the user wants the associated attribute in the target image…”)

    PNG
    media_image2.png
    542
    608
    media_image2.png
    Greyscale
Kwatra teaches receiving first user input via the first behavior slider indicating ([0051] Kwatra teaches the image of Fig. 3A, i.e. the first behavior, is changed and replaced by user input by desired facial attributes, i.e. second expression level “…One example of a composite image 330 displayed in the user interface 300 is shown in FIG. 3C. The composite image 330 results from target image 302 in FIG. 3A, where a target image portion has been replaced by a source image portion of the depicted person's face having the desired facial attributes as specified in the graphical interface 300…”)

    PNG
    media_image3.png
    848
    496
    media_image3.png
    Greyscale
Kwatra teaches modifying the first set of design parameter values based on the first mapping to generate a second set of design parameter values, ([0064] and Fig. 4 Kwatra teaches searching for the facial attributes, i.e. design parameters values based on the mapping stored and retrieving an associated image, i.e.. second set of design parameters and Fig. 4 shows the iterative updating of the method “…In block 408, the method stores indices in a data structure, where the indices map a given facial attribute to the determined facial attributes and scores of a particular person as found in the source images. This data structure can allow the method to quickly search for the facial attributes of a person in the source images, and once a particular facial attribute is found, the associated face portions in source images are referenced and can easily be retrieved…”)

Kwatra does not appear to explicitly disclose
wherein the first mapping indicates that a first robot model expression
with which the first robot model performs the first behavior
with which the first robot model performs the first behavior when configured according to different sets of design parameter values;
that the first robot model should perform
wherein the first robot model performs the first behavior with the second expression level when configured according to the second set of design parameter values.

However, DURUPINAR teaches wherein the first mapping indicates that a first robot model expression (Pg. 2 left col ¶1-2 DURUPINAR teaches generating an avatar or anthropomorphic robot, i.e. first robot model with given motion based on mental state, i.e. mapping of expression “…Our response to a game character, an educational virtual agent, a personal avatar, a simulated actor in a story environment, or even an anthropomorphic robot will be highly shaped by its personality. Human body motion conveys psychological content through subtle variations in the manner and extent of a given functional motion or gesture. Such variations therefore may express widely differing mental states of the character…”)
DURUPINAR teaches with which the first robot model performs the first behavior and with which the first robot model performs the first behavior when configured according to different sets of design parameter values; (Pg. 2 left col ¶3 DURUPINAR teaches the virtual human, i.e. first robot, will perform a motion, i.e. first behavior, based on user-assigned personality traits, i.e. sets of design parameter values “…In this work, we aim to apply this knowledge to create variation in the motion styles of virtual humans in response to user-assigned personality traits. Automated motion variation through a high-level and intuitive authoring tool based on personality can be especially useful in scenarios with multiple agents…”)
DURUPINAR teaches that the first robot model should perform (Pg. 6 left col ¶2 DURUPINAR teaches the animation of the animated body, i.e. first robot model performing “…We utilize a full-body inverse kinematics system [RootMotion 2015] where the effectors include hands, feet, shoulders, and hips. The positions of effectors achieved via interpolation are updated according to Shape Qualities. For instance, Sinking Shape can be achieved by lowering the hips during the animation. This requires changing the positions of hips and hands before feeding them into the inverse kinematics solver…”)
DURUPINAR teaches wherein the first robot model performs the first behavior with the second expression level when configured according to the second set of design parameter values. (Pg. 14 left col ¶2 and Fig. 1 DURUPINAR teaches virtual characters, i.e. first robot model, expressing personality through motion, i.e. expression level related to behavior and the animator being able to adjust behavior. Fig. 1 shows the robot model having a second set of design parameters values for each expression when changed. Each pair is having the expression and not having the expression “…In addition to defining a novel relationship between personality and Laban components, we examine the impact of this relationship on its application in computer graphics by presenting a high-level authoring tool for animators. Procedurally expressing personality through motion has the potential to facilitate the authoring of believable and diverse autonomous virtual characters by providing easy controllability. Our system can produce stylized variation of motion by adjusting the Effort qualities, and this can be controlled by simply supplying numerical values for personality traits…”)

    PNG
    media_image4.png
    325
    1208
    media_image4.png
    Greyscale

Kwatra and DURUPINAR are analogous art because they are from the same field of endeavor, modifying displays related to and mapped to expressions.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the generating a  as disclosed by Kwatra by wherein the first mapping indicates that a first robot model expression and with which the first robot model performs the first behavior and with which the first robot model performs the first behavior when configured according to different sets of design parameter values and that the first robot model should perform and wherein the first robot model performs the first behavior with the second expression level when configured according to the second set of design parameter values as disclosed by DURUPINAR.
One of ordinary skill in the art would have been motivated to make this modification in order to allow for modification of the image of a person by adjusting the expression to have more desired features as discussed in [0001] by Kwatra “…Many captured images of a person, however, are undesirable to that person. For example, the user may not like his or her facial expression as captured in a photo, such as a solemn expression rather than a smiling one. Or, the depiction of the user may have his or her eyes closed in the photo, and the user would like the eyes to be open. In other examples, the user may desire that he or she did not have some other facial feature in a photograph…” DURUPINAR on pg. 14 left col ¶3 discusses how the expression of the traits and personality can be accomplished by different models by using the mapping of multiple emotions to prevent a cartoonish expression “…A difficulty we faced during the preparation of sample scenarios arose from the existing emotional content of available animations. Emotions are short-term and they override the expression of long term, characteristic traits that make up personality. In order to avoid being overshadowed by emotions, personality can be injected in varying amounts to the motion, enabling more powerful expression. However, this causes cartoonish motion. We specifically refrained from exaggerated movement qualities during both the parametrization of LMA factors and the preparation of animations. Even then, the results of the perception experiments are compelling as they show that people with diverse backgrounds agree on similar aspects of personality-driven movement and the mappings can be generalized across different motion sequences and different human models…”

Regarding Claim 7: Kwatra and DURUPINAR teach The computer-implemented method of claim 1, wherein modifying the first set of design parameter values comprises: 
Kwatra teaches modifying a first design parameter value included in the first set of design parameter values to generate a second design parameter value; ([0018] Kwatra teaches a user designated existing facial attribute, i.e. first design parameters, to be adjusted, i.e. modifying, to a desired facial depiction, i.e. second design parameter “…At run-time, a user indicates desired changes to existing facial attributes of one or more faces depicted in a target image. The system can find facial attributes from the source images that match the desired attributes, and stitch source facial image portions into the target image to create the facial depiction desired by the user…”)
Kwatra teaches evaluating the first mapping based on the second design parameter value to generate an estimated expression level with ([0020] Kwatra teaches using the database to associated the desired facial attributes, i.e. second design parameter value to find the closest matching source, i.e. an estimated expression level, with the associated facial attribute, i.e. first behavior “…The system finds source facial attributes that match the desired facial attributes and obtains the associated face image portions from the source images. In one example, the system assigns scores to the user's desired facial attributes and compares those scores with scores of the source facial attributes stored in the data structure, to find the closest matching source image portions. In some implementations, the system can find a single face image portion that matches all the desired attributes. In other implementations, the system can find multiple face image portions, each face image portion matching one of the desired attributes…”)
As discussed in claim 1, DURUPINAR teaches … which the first robot model should perform… (Pg. 6 left col ¶2 DURUPINAR teaches the animation of the animated body, i.e. first robot model performing “…We utilize a full-body inverse kinematics system [RootMotion 2015] where the effectors include hands, feet, shoulders, and hips. The positions of effectors achieved via interpolation are updated according to Shape Qualities. For instance, Sinking Shape can be achieved by lowering the hips during the animation. This requires changing the positions of hips and hands before feeding them into the inverse kinematics solver…”)
Kwatra teaches determining that the estimated expression level is equivalent to the second expression level, wherein the second set of design parameter values includes the second design parameter value. (Continuing [0020] Kwatra teaches performing a compatibility check of the source and target image, i.e. estimated expression level and second expression level and replacing the portion if having similar facial pose “…In some implementations, the system can also perform a compatibility check to find the best matching source image portions having the best compatibility with the corresponding target image portions to be replaced, such as having a similar brightness, similar facial pose, etc…”)

Regarding Claim 8: Kwatra and DURUPINAR teach The computer-implemented method of claim 1, further comprising 
Kwatra teaches locking a first design parameter value in response to second user input, wherein the first design parameter value is not modified during modification of the first set of design parameter values. ([0038] Kwatra teaches making design parameters inactive, i.e. locking, based on the first design parameter, in this case happiness slider, preventing modification of the angry and sad sliders “…For example, if the happiness slider 306 is set above zero, then the angry and sad sliders 308 and 310 can be made inactive since they can be designated to be exclusive of the happiness attribute…”)

Regarding Claim 9: Kwatra and DURUPINAR teach The computer-implemented method of claim 1, further comprising: 
Kwatra teaches generating a first behavior selector with which a user interacts to select the first behavior; and ([0040] Kwatra teaches having indicators which allow for additional selections, i.e. behavior selector for the user on connection with facial attributed “…For example, in some implementations the indicator 334 can also be moved into the middle of the circle 324 to select additional attributes close to the indicator, such as along a horizontal track connecting the sunglasses and facial hair attributes. One or more additional indicators 334 can be displayed to allow additional selections…”)
Kwatra teaches updating the first behavior selector based on second user input to indicate the first behavior. (Continuing [0040] Kwatra teaches if there is a selected attributed, i.e. second user input then the behavior can be updated per the user selection “…If any selected attributes conflict ( such as selecting both happiness and angry attributes), then some implementations can select one of these attributes that appears more preferred or selected by the user…”)

Regarding Claim 10: Kwatra and DURUPINAR teach The computer-implemented method of claim 1, wherein generating the first mapping comprises 
Kwatra teaches iteratively performing a regression operation between the first expression level and different sets of design parameter values included in the plurality of design parameter values. ([0062] Kwatra teaches a learning process between the faces and particular attributes, i.e. expression level where classification is completed using regression “…In one example, a learning process such as an AdaBoost learning algorithm can be used. The trained classifiers can return a score that is thresholded for the classification task. To provide a continuous score that ranks multiple faces of a person relative to a particular attribute, calibration can be used to convert the raw scores into membership probabilities. This can be performed by using logistic regression over the raw scores. For example, the classifiers can be calibrated to return a continuous score between 0 and 1…”)

Regarding Claim 11: Kwatra teaches A non-transitory computer-readable medium storing program instructions that, when executed by one or more processors, cause the one or more processors to automatically generate design parameter values when designing a robot by performing the steps of: ([0083] Kwatra teaches the computer-readable medium  “…In some implementations, the social networking engine 810 or other application engine can include instructions that enable processor 802 to perform the functions described herein, e.g., some or all of the methods of FIGS. 2, 4, and 5. Any of software in memory 804 can alternatively be stored on any other suitable storage location or computer-readable medium…”)
Kwatra teaches generating a first mapping based on a plurality of sets of design parameter values, ([0003] Kwatra teaches providing a mapping between the facial attribute, i.e. first behavior, associated with angry, happy, and sad, i.e. first expression level using different images, i.e. plurality of sets with different facial attributes, i.e. design parameter values “…The facial attributes can include an angry facial expression, a happy facial expression, a sad facial expression, a presence of facial hair, a state of eyes, and/or a presence of glasses, for example. Pre-processing can be performed to create the stored data, and can include determining source facial attributes for a face of a particular person depicted in each of the different source images, and storing the stored data including mappings of the source facial attributes to face image portions of the particular person in the different source images…”)
Kwatra teaches generating a first behavior slider with which a user interacts to modify an expression level ([0038] Kwatra teaches the use of a slider for the user to adjust or modify the attributes such as angry, sad, happy, i.e. expression level “…In one example, sliders 304 can include a slider 306 for a happiness attribute, a slider 308 for an angry attribute, a slider 310 for a sad attribute, a slider 312 for eyes open/ closed attribute, and a slider 314 for a facial hair attribute. In some implementations, each slider can have two positions, indicating whether or not the user wants the associated attribute in the target image…”)
Kwatra teaches receiving first user input via the first behavior slider indicating ([0051] Kwatra teaches the image of Fig. 3A, i.e. the first behavior, is changed and replaced by user input by desired facial attributes, i.e. second expression level “…One example of a composite image 330 displayed in the user interface 300 is shown in FIG. 3C. The composite image 330 results from target image 302 in FIG. 3A, where a target image portion has been replaced by a source image portion of the depicted person's face having the desired facial attributes as specified in the graphical interface 300…”)
Kwatra teaches modifying the first set of design parameter values based on the first mapping to generate a second set of design parameter values, ([0064] and Fig. 4 [shown in Claim 1] Kwatra teaches searching for the facial attributes, i.e. design parameters values based on the mapping stored and retrieving an associated image, i.e.. second set of design parameters and Fig. 4 shows the iterative updating of the method “…In block 408, the method stores indices in a data structure, where the indices map a given facial attribute to the determined facial attributes and scores of a particular person as found in the source images. This data structure can allow the method to quickly search for the facial attributes of a person in the source images, and once a particular facial attribute is found, the associated face portions in source images are referenced and can easily be retrieved…”)

Kwatra does not appear to explicitly disclose
wherein the first mapping indicates that a first robot model expression

with which the first robot model performs the first behavior when configured according to different sets of design parameter values; 
the first robot model should perform
wherein the first robot model performs the first behavior with the second expression level when configured according to the second set of design parameter values.

However, DURUPINAR teaches wherein the first mapping indicates that a first robot model expression (Pg. 2 left col ¶1-2 DURUPINAR teaches generating an avatar or anthropomorphic robot, i.e. first robot model with given motion based on mental state, i.e. mapping of expression “…Our response to a game character, an educational virtual agent, a personal avatar, a simulated actor in a story environment, or even an anthropomorphic robot will be highly shaped by its personality. Human body motion conveys psychological content through subtle variations in the manner and extent of a given functional motion or gesture. Such variations therefore may express widely differing mental states of the character…”)
DURUPINAR teaches with which the first robot model performs the first behavior and with which the first robot model performs the first behavior when configured according to different sets of design parameter values; (Pg. 2 left col ¶3 DURUPINAR teaches the virtual human, i.e. first robot, will perform a motion, i.e. first behavior, based on user-assigned personality traits, i.e. sets of design parameter values “…In this work, we aim to apply this knowledge to create variation in the motion styles of virtual humans in response to user-assigned personality traits. Automated motion variation through a high-level and intuitive authoring tool based on personality can be especially useful in scenarios with multiple agents…”)
DURUPINAR teaches that the first robot model should perform (Pg. 6 left col ¶2 DURUPINAR teaches the animation of the animated body, i.e. first robot model performing “…We utilize a full-body inverse kinematics system [RootMotion 2015] where the effectors include hands, feet, shoulders, and hips. The positions of effectors achieved via interpolation are updated according to Shape Qualities. For instance, Sinking Shape can be achieved by lowering the hips during the animation. This requires changing the positions of hips and hands before feeding them into the inverse kinematics solver…”)
DURUPINAR teaches wherein the first robot model performs the first behavior with the second expression level when configured according to the second set of design parameter values. (Pg. 14 left col ¶2 and Fig. 1 DURUPINAR teaches virtual characters, i.e. first robot model, expressing personality through motion, i.e. expression level related to behavior and the animator being able to adjust behavior. Fig. 1 shows the robot model having a second set of design parameters values for each expression when changed. Each pair is having the expression and not having the expression “…In addition to defining a novel relationship between personality and Laban components, we examine the impact of this relationship on its application in computer graphics by presenting a high-level authoring tool for animators. Procedurally expressing personality through motion has the potential to facilitate the authoring of believable and diverse autonomous virtual characters by providing easy controllability. Our system can produce stylized variation of motion by adjusting the Effort qualities, and this can be controlled by simply supplying numerical values for personality traits…”)

    PNG
    media_image4.png
    325
    1208
    media_image4.png
    Greyscale

Kwatra and DURUPINAR are analogous art because they are from the same field of endeavor, modifying displays related to and mapped to expressions.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the generating a first behavior slider with which a user interacts to modify an expression level wherein the first behavior slider indicates different expression levels as disclosed by Kwatra by wherein the first mapping indicates that a first robot model expression and with which the first robot model performs the first behavior and with which the first robot model performs the first behavior when configured according to different sets of design parameter values and the first robot model should perform and wherein the first robot model performs the first behavior with the second expression level when configured according to the second set of design parameter values as disclosed by DURUPINAR.
One of ordinary skill in the art would have been motivated to make this modification in order to allow for modification of the image of a person by adjusting the expression to have more desired features as discussed in [0001] by Kwatra “…Many captured images of a person, however, are undesirable to that person. For example, the user may not like his or her facial expression as captured in a photo, such as a solemn expression rather than a smiling one. Or, the depiction of the user may have his or her eyes closed in the photo, and the user would like the eyes to be open. In other examples, the user may desire that he or she did not have some other facial feature in a photograph…” DURUPINAR on pg. 14 left col ¶3 discusses how the expression of the traits and personality can be accomplished by different models by using the mapping of multiple emotions to prevent a cartoonish expression “…A difficulty we faced during the preparation of sample scenarios arose from the existing emotional content of available animations. Emotions are short-term and they override the expression of long term, characteristic traits that make up personality. In order to avoid being overshadowed by emotions, personality can be injected in varying amounts to the motion, enabling more powerful expression. However, this causes cartoonish motion. We specifically refrained from exaggerated movement qualities during both the parametrization of LMA factors and the preparation of animations. Even then, the results of the perception experiments are compelling as they show that people with diverse backgrounds agree on similar aspects of personality-driven movement and the mappings can be generalized across different motion sequences and different human models…”

Regarding Claim 17: Kwatra and DURUPINAR teach The non-transitory computer-readable medium of claim 11, wherein the step of modifying the first set of design parameter values comprises: 
Kwatra teaches modifying a first design parameter value included in the first set of design parameter values to generate a second design parameter value; ([0018] Kwatra teaches a user designated existing facial attribute, i.e. first design parameters, to be adjusted, i.e. modifying, to a desired facial depiction, i.e. second design parameter “…At run-time, a user indicates desired changes to existing facial attributes of one or more faces depicted in a target image. The system can find facial attributes from the source images that match the desired attributes, and stitch source facial image portions into the target image to create the facial depiction desired by the user…”)
Kwatra teaches evaluating the first mapping based on the second design parameter value to generate an estimated expression level with ([0020] Kwatra teaches using the database to associated the desired facial attributes, i.e. second design parameter value to find the closest matching source, i.e. an estimated expression level, with the associated facial attribute, i.e. first behavior “…The system finds source facial attributes that match the desired facial attributes and obtains the associated face image portions from the source images. In one example, the system assigns scores to the user's desired facial attributes and compares those scores with scores of the source facial attributes stored in the data structure, to find the closest matching source image portions. In some implementations, the system can find a single face image portion that matches all the desired attributes. In other implementations, the system can find multiple face image portions, each face image portion matching one of the desired attributes…”)
As discussed in claim 1, DURUPINAR teaches … which the first robot model should perform … (Pg. 6 left col ¶2 DURUPINAR teaches the animation of the animated body, i.e. first robot model performing “…We utilize a full-body inverse kinematics system [RootMotion 2015] where the effectors include hands, feet, shoulders, and hips. The positions of effectors achieved via interpolation are updated according to Shape Qualities. For instance, Sinking Shape can be achieved by lowering the hips during the animation. This requires changing the positions of hips and hands before feeding them into the inverse kinematics solver…”)
Kwatra teaches determining that the estimated expression level is equivalent to the second expression level, wherein the second set of design parameter values includes the second design parameter value. (Continuing [0020] Kwatra teaches performing a compatibility check of the source and target image, i.e. estimated expression level and second expression level and replacing the portion if having similar facial pose “…In some implementations, the system can also perform a compatibility check to find the best matching source image portions having the best compatibility with the corresponding target image portions to be replaced, such as having a similar brightness, similar facial pose, etc…”)

Regarding Claim 18: Kwatra and DURUPINAR teach The non-transitory computer-readable medium of claim 11, further comprising 
Kwatra teaches locking a subset of design parameter values included in the first set of design parameter values in response to second user input, wherein the subset of design parameter values is not modified during modification of the first set of design parameter values. ([0038] Kwatra teaches making design parameters inactive, i.e. locking, based on the first design parameter, in this case happiness slider, preventing modification of the angry and sad sliders “…For example, if the happiness slider 306 is set above zero, then the angry and sad sliders 308 and 310 can be made inactive since they can be designated to be exclusive of the happiness attribute…”)

Regarding Claim 20: A system, comprising: 
Kwatra teaches a memory storing a design pipeline; and one or more processors coupled to the memory that, when executing the design pipeline, are configured to perform the steps of: ([0086] Kwatra teaches the memory and processor for the computer acting as the design pipeline “…An operating system, software and applications suitable for the client device can be provided in memory and used by the processor. The I/0 interface for a client device can be connected to network communication devices, as well as to input and output devices such as a microphone for capturing sound, a camera for capturing images or video, audio speaker devices for outputting sound, a display device for outputting images or video, or other output devices…”)
Kwatra teaches generating a first mapping based on a plurality of sets of design parameter values, ([0003] Kwatra teaches providing a mapping between the facial attribute, i.e. first behavior, associated with angry, happy, and sad, i.e. first expression level using different images, i.e. plurality of sets with different facial attributes, i.e. design parameter values “…The facial attributes can include an angry facial expression, a happy facial expression, a sad facial expression, a presence of facial hair, a state of eyes, and/or a presence of glasses, for example. Pre-processing can be performed to create the stored data, and can include determining source facial attributes for a face of a particular person depicted in each of the different source images, and storing the stored data including mappings of the source facial attributes to face image portions of the particular person in the different source images…”)
Kwatra teaches generating a first behavior slider with which a user interacts to modify an expression level ([0038] Kwatra teaches the use of a slider for the user to adjust or modify the attributes such as angry, sad, happy, i.e. expression level “…In one example, sliders 304 can include a slider 306 for a happiness attribute, a slider 308 for an angry attribute, a slider 310 for a sad attribute, a slider 312 for eyes open/ closed attribute, and a slider 314 for a facial hair attribute. In some implementations, each slider can have two positions, indicating whether or not the user wants the associated attribute in the target image…”)
Kwatra teaches receiving first user input via the first behavior slider indicating ([0051] Kwatra teaches the image of Fig. 3A, i.e. the first behavior, is changed and replaced by user input by desired facial attributes, i.e. second expression level “…One example of a composite image 330 displayed in the user interface 300 is shown in FIG. 3C. The composite image 330 results from target image 302 in FIG. 3A, where a target image portion has been replaced by a source image portion of the depicted person's face having the desired facial attributes as specified in the graphical interface 300…”)
Kwatra teaches modifying the first set of design parameter values based on the first mapping to generate a second set of design parameter values, ([0064] and Fig. 4 [shown in Claim 1] Kwatra teaches searching for the facial attributes, i.e. design parameters values based on the mapping stored and retrieving an associated image, i.e.. second set of design parameters and Fig. 4 shows the iterative updating of the method “…In block 408, the method stores indices in a data structure, where the indices map a given facial attribute to the determined facial attributes and scores of a particular person as found in the source images. This data structure can allow the method to quickly search for the facial attributes of a person in the source images, and once a particular facial attribute is found, the associated face portions in source images are referenced and can easily be retrieved…”)

Kwatra does not appear to explicitly disclose
wherein the first mapping indicates that a first robot model expression
with which the first robot model performs the first behavior
with which the first robot model performs the first behavior when configured according to different sets of design parameter values; 
the first robot model should perform
wherein the first robot model performs the first behavior with the second expression level when configured according to the second set of design parameter values.

However, DURUPINAR teaches wherein the first mapping indicates that a first robot model expression (Pg. 2 left col ¶1-2 DURUPINAR teaches generating an avatar or anthropomorphic robot, i.e. first robot model with given motion based on mental state, i.e. mapping of expression “…Our response to a game character, an educational virtual agent, a personal avatar, a simulated actor in a story environment, or even an anthropomorphic robot will be highly shaped by its personality. Human body motion conveys psychological content through subtle variations in the manner and extent of a given functional motion or gesture. Such variations therefore may express widely differing mental states of the character…”)
DURUPINAR teaches with which the first robot model performs the first behavior and with which the first robot model performs the first behavior when configured according to different sets of design parameter values; (Pg. 2 left col ¶3 DURUPINAR teaches the virtual human, i.e. first robot, will perform a motion, i.e. first behavior, based on user-assigned personality traits, i.e. sets of design parameter values “…In this work, we aim to apply this knowledge to create variation in the motion styles of virtual humans in response to user-assigned personality traits. Automated motion variation through a high-level and intuitive authoring tool based on personality can be especially useful in scenarios with multiple agents…”)
DURUPINAR teaches …that the first robot model should perform… (Pg. 6 left col ¶2 DURUPINAR teaches the animation of the animated body, i.e. first robot model performing “…We utilize a full-body inverse kinematics system [RootMotion 2015] where the effectors include hands, feet, shoulders, and hips. The positions of effectors achieved via interpolation are updated according to Shape Qualities. For instance, Sinking Shape can be achieved by lowering the hips during the animation. This requires changing the positions of hips and hands before feeding them into the inverse kinematics solver…”)
DURUPINAR teaches wherein the first robot model performs the first behavior with the second expression level when configured according to the second set of design parameter values. (Pg. 14 left col ¶2 and Fig. 1 DURUPINAR teaches virtual characters, i.e. first robot model, expressing personality through motion, i.e. expression level related to behavior and the animator being able to adjust behavior. Fig. 1 shows the robot model having a second set of design parameters values for each expression when changed. Each pair is having the expression and not having the expression “…In addition to defining a novel relationship between personality and Laban components, we examine the impact of this relationship on its application in computer graphics by presenting a high-level authoring tool for animators. Procedurally expressing personality through motion has the potential to facilitate the authoring of believable and diverse autonomous virtual characters by providing easy controllability. Our system can produce stylized variation of motion by adjusting the Effort qualities, and this can be controlled by simply supplying numerical values for personality traits…”)

    PNG
    media_image4.png
    325
    1208
    media_image4.png
    Greyscale

Kwatra and DURUPINAR are analogous art because they are from the same field of endeavor, modifying displays related to and mapped to expressions.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the generating a first behavior slider with which a user interacts to modify an expression level wherein the first behavior slider indicates different expression levels as disclosed by Kwatra by wherein the first mapping indicates that a first robot model expression and with which the first robot model performs the first behavior and with which the first robot model performs the first behavior when configured according to different sets of design parameter values and the first robot model should perform and wherein the first robot as disclosed by DURUPINAR.
One of ordinary skill in the art would have been motivated to make this modification in order to allow for modification of the image of a person by adjusting the expression to have more desired features as discussed in [0001] by Kwatra “…Many captured images of a person, however, are undesirable to that person. For example, the user may not like his or her facial expression as captured in a photo, such as a solemn expression rather than a smiling one. Or, the depiction of the user may have his or her eyes closed in the photo, and the user would like the eyes to be open. In other examples, the user may desire that he or she did not have some other facial feature in a photograph…” DURUPINAR on pg. 14 left col ¶3 discusses how the expression of the traits and personality can be accomplished by different models by using the mapping of multiple emotions to prevent a cartoonish expression “…A difficulty we faced during the preparation of sample scenarios arose from the existing emotional content of available animations. Emotions are short-term and they override the expression of long term, characteristic traits that make up personality. In order to avoid being overshadowed by emotions, personality can be injected in varying amounts to the motion, enabling more powerful expression. However, this causes cartoonish motion. We specifically refrained from exaggerated movement qualities during both the parametrization of LMA factors and the preparation of animations. Even then, the results of the perception experiments are compelling as they show that people with diverse backgrounds agree on similar aspects of personality-driven movement and the mappings can be generalized across different motion sequences and different human models…”

Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over
Kwatra et al., U.S. Patent Application Publication 2014/0153832 A1 (hereinafter ‘Kwatra’) in view of
DURUPINAR et al., “PERFORM: Perceptual Approach for Adding OCEAN Personality to Human Motion Using Laban Movement Analysis” [2016] (hereinafter ‘DURUPINAR’) further in view of
Jack et al., “Dynamic Facial Expressions of Emotion Transmit an Evolving Hierarchy of Signals over Time” [2014] (hereinafter ‘Jack’).

Regarding Claim 2: Kwatra and DURUPINAR teach The computer-implemented method of claim 1, further comprising 
Kwatra teaches generating a first design parameter slider with which a user interacts to modify a first design parameter, ([0038] and Fig. 3A Kwatra teaches a slider to allow user input to select the desired attributes, i.e. modify first design paramter “…In the example of FIG. 3A, the target image 302 is displayed in the interface 300 along with a number of sliders 304 which allow the user to input desired facial attributes…”)
Kwatra teaches a first range of expression levels with which the first robot model performs the first behavior when configured according to specific design parameter values within the first range of design parameter values. (Continuing [0038] and Fig. 3A Kwatra teaches a range for the slider to adjust the associated attribute, i.e. expression level “…In other implementations, each slider can be continuously positioned within its movement range, allowing adjustment of the associated attribute from a minimal or zero level to a maximum level…”)

Kwatra and DURUPINAR do not appear to explicitly disclose 
wherein the first design parameter slider includes a first indicator curve that indicates a first correlation between a first range of design parameter values and 

However, Jack teaches wherein the first design parameter slider includes a first indicator curve that indicates a first correlation between a first range of design parameter values and (Pg. 189-Figure 2 Top/Bottom [note the image has been rearranged where the top is on the left and the bottom the right for formatting purpose of the action. Further, the shading within the figure is color dependent in the original document, although the image is able to convey the message in greyscale]
Jack teaches indicator curves associated correlating the design parameter values of the expression, such as happy, sad, and anger, within a range, where the over facial expression is broken down into the individual components. It is possible to see design parameter is affecting the expression)

    PNG
    media_image5.png
    486
    613
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    470
    672
    media_image6.png
    Greyscale

Kwatra, DURUPINAR, and Jack are analogous art because they are from the same field of endeavor, modifying displays related to and mapped to expressions.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the generating a first design parameter slider with which a user interacts to modify a first design parameter as disclosed by Kwatra and DURUPINAR by wherein the first design parameter slider includes a first indicator curve that indicates a first correlation between a first range of design parameter values as disclosed by Jack.
One of ordinary skill in the art would have been motivated to make this modification in order to allow for further insight into more complex expressions and behaviors and determine the effects of the basic emotional categories as discussed in the abstract of Jack “…Early in the signaling dynamics, facial expressions systematically transmit few, biologically rooted face signals [1] supporting the categorization of fewer elementary categories (e.g., approach/avoidance). Later transmissions comprise more complex signals that support categorization of a larger number of socially specific categories (i.e., the six classic emotions). Here, we show that dynamic facial expressions of emotion provide a sophisticated signaling system, questioning the widely accepted notion that emotion communication is comprised of six basic (i.e., psychologically irreducible) categories [18], and instead suggesting four…”

Regarding Claim 3: Kwatra, DURUPINAR, and Jack teach The computer-implemented method of claim 2, further comprising 
Jack teaches evaluating the first mapping across the first range of design parameter values to generate the first indicator curve. (Figure 2 description top right pg. 189 Jack teaches the the expected range of the indicator curve (p > 0.0.5) for the expressions “…All facial expression models. In each row, color-coded circles represent the distribution of expected times for each AU, where brightness indicates the median expected time and darkness indicates distance from the median, weighted by the proportion of models with that AU. As shown by the white line, signal complexity (measured by Shannon entropy, in bits) increases before later decreasing over the signaling dynamics, where low entropy reflects systematic signaling of few AUs. As represented by magenta circles, AUs systematically expected early in the signaling dynamics (e.g., Upper Lid Raiser, Nose Wrinker; p < 0.05) comprise biologically adaptive AUs [1]. As represented by green circles, AUs systematically expected later (e.g., Brow Raiser, Upper Lip Raiser; p < 0.05) comprise AUs diagnostic for categorizing the six classic emotions…”)

Regarding Claim 4: Kwatra, DURUPINAR, and Jack teach The computer-implemented method of claim 2, further comprising 
Jack teaches updating the first indicator curve to include a first error bound that indicates an uncertainty level associated with the first correlation. (Pg. 188 right col last ¶ Jack teaches an error bound of p<0.01 which can lead to confusion, i.e. uncertainty between the categories “… Squares outlined in magenta show the emotions systematically confused (p < 0.01) at each time point (e.g., at t3, surprise and fear confused, as are disgust and anger). Confusions between emotion categories occur early in the signaling dynamics, whereas accurate discrimination between emotions typically occurs later…”)

Regarding Claim 5: Kwatra, DURUPINAR, and Jack teach The computer-implemented method of claim 2, wherein the first design parameter slider initially occupies a first position corresponding to a first design parameter value, and further comprising: 
Kwatra teaches receiving second user input via the first design parameter slider, wherein the second user input indicates a second design parameter value; (Kwatra teaches a slider presented to the user for medication to the image, i.e. input indicates a second design parameter value “…In some implementations, the sliders presented as available to the user in the graphical interface 300 can be based on the source images available for the person whose face is selected for modification in the target image…)
Kwatra teaches causing the first design parameter slider to occupy a second position corresponding to the second design parameter value in response to the second user input; and ([0038] Kwatra teaches the slider allows the user to designate a degree, i.e. occupy a second position “…Each slider can indicate a desired facial attribute, and in some implementations can allow the user to designate a degree of a particular facial attribute…”)
Kwatra teaches configuring the first robot model according to the second design parameter value to perform the first behavior with a third expression level. ([0052] Kwatra teaches the user may have an initial image, first expression level, and then modify the target, second expression level. If the user finds the modifications unacceptable, the user can perform an additional modification, i.e. third expression level “…For example, the user may restart the method from the beginning to input different desired facial attributes to apply to an unmodified (original) target image, or may restart the method to further modify a modified target image. For example, in some implementations, the method 200 can check for user input as to whether the final modified target image is acceptable to the user. If the user inputs indicates that it is not acceptable, another iteration of method 200 can be performed for the original, unmodified target image or for the modified target image…”)

Regarding Claim 12: Kwatra and DURUPINAR The non-transitory computer-readable medium of claim 11, further comprising 
Kwatra teaches the step of generating a first design parameter slider with which a user interacts to modify a first design parameter,  ([0038] and Fig. 3A Kwatra teaches a slider to allow user input to select the desired attributes, i.e. modify first design paramter “…In the example of FIG. 3A, the target image 302 is displayed in the interface 300 along with a number of sliders 304 which allow the user to input desired facial attributes…”)
Kwatra teaches a first range of expression levels with which the first robot model performs the first behavior when configured according to specific design parameter values within the first range of design parameter values. (Continuing [0038] and Fig. 3A Kwatra teaches a range for the slider to adjust the associated attribute, i.e. expression level “…In other implementations, each slider can be continuously positioned within its movement range, allowing adjustment of the associated attribute from a minimal or zero level to a maximum level…”)

Kwatra and DURUPINAR do not appear to explicitly disclose 
wherein the first design parameter slider includes a first indicator curve that indicates a first correlation between a first range of design parameter values and 

However, Jack teaches wherein the first design parameter slider includes a first indicator curve that indicates a first correlation between a first range of design parameter values and (Pg. 189-Figure 2 [shown in Claim 2] Top/Bottom [note the image has been rearranged where the top is on the left and the bottom the right for formatting purpose of the action. Further, the shading within the figure is color dependent in the original document, although the image is able to convey the message in greyscale]
Jack teaches indicator curves associated correlating the design parameter values of the expression, such as happy, sad, and anger, within a range, where the over facial expression is broken down into the individual components. It is possible to see design parameter is affecting the expression)
 Kwatra, DURUPINAR, and Jack are analogous art because they are from the same field of endeavor, modifying displays related to and mapped to expressions.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the step of generating a first design parameter slider with which a user interacts to modify a first design parameter as disclosed by Kwatra and DURUPINAR by wherein the first design parameter slider includes a first indicator curve that indicates a first correlation between a first range of design parameter values as disclosed by Jack.
One of ordinary skill in the art would have been motivated to make this modification in order to allow for further insight into more complex expressions and behaviors and determine the effects of the basic emotional categories as discussed in the abstract of Jack “…Early in the signaling dynamics, facial expressions systematically transmit few, biologically rooted face signals [1] supporting the categorization of fewer elementary categories (e.g., approach/avoidance). Later transmissions comprise more complex signals that support categorization of a larger number of socially specific categories (i.e., the six classic emotions). Here, we show that dynamic facial expressions of emotion provide a sophisticated signaling system, questioning the widely accepted notion that emotion communication is comprised of six basic (i.e., psychologically irreducible) categories [18], and instead suggesting four…”

Regarding Claim 13: Kwatra, DURUPINAR, and Jack teach The non-transitory computer-readable medium of claim 12, further comprising 
Jack teaches evaluating the first mapping across the first range of design parameter values to generate the first indicator curve. (Figure 2 description top right pg. 189 Jack teaches the the expected range of the indicator curve (p > 0.0.5) for the expressions “…All facial expression models. In each row, color-coded circles represent the distribution of expected times for each AU, where brightness indicates the median expected time and darkness indicates distance from the median, weighted by the proportion of models with that AU. As shown by the white line, signal complexity (measured by Shannon entropy, in bits) increases before later decreasing over the signaling dynamics, where low entropy reflects systematic signaling of few AUs. As represented by magenta circles, AUs systematically expected early in the signaling dynamics (e.g., Upper Lid Raiser, Nose Wrinker; p < 0.05) comprise biologically adaptive AUs [1]. As represented by green circles, AUs systematically expected later (e.g., Brow Raiser, Upper Lip Raiser; p < 0.05) comprise AUs diagnostic for categorizing the six classic emotions…”)

Regarding Claim 14: Kwatra, DURUPINAR, and Jack teach The non-transitory computer-readable medium of claim 12, further comprising 
Jack teaches updating the first indicator curve to include a first error bound that indicates an uncertainty level associated with the first correlation. (Pg. 188 right col last ¶ Jack teaches an error bound of p<0.01 which can lead to confusion, i.e. uncertainty between the categories “… Squares outlined in magenta show the emotions systematically confused (p < 0.01) at each time point (e.g., at t3, surprise and fear confused, as are disgust and anger). Confusions between emotion categories occur early in the signaling dynamics, whereas accurate discrimination between emotions typically occurs later…”)

Regarding Claim 15: Kwatra, DURUPINAR, and Jack teach The non-transitory computer-readable medium of claim 12, wherein the first design parameter slider initially occupies a first position corresponding to a first design parameter value, and further comprising: 
Kwatra teaches receiving second user input via the first design parameter slider, wherein the second user input indicates a second design parameter value; (Kwatra teaches a slider presented to the user for medication to the image, i.e. input indicates a second design parameter value “…In some implementations, the sliders presented as available to the user in the graphical interface 300 can be based on the source images available for the person whose face is selected for modification in the target image…)
Kwatra teaches causing the first design parameter slider to occupy a second position corresponding to the second design parameter value in response to the second user input; and ([0038] Kwatra teaches the slider allows the user to designate a degree, i.e. occupy a second position “…Each slider can indicate a desired facial attribute, and in some implementations can allow the user to designate a degree of a particular facial attribute…”)
Kwatra teaches configuring the first robot model according to the second design parameter value to perform the first behavior with a third expression level. ([0052] Kwatra teaches the user may have an initial image, first expression level, and then modify the target, second expression level. If the user finds the modifications unacceptable, the user can perform an additional modification, i.e. third expression level “…For example, the user may restart the method from the beginning to input different desired facial attributes to apply to an unmodified (original) target image, or may restart the method to further modify a modified target image. For example, in some implementations, the method 200 can check for user input as to whether the final modified target image is acceptable to the user. If the user inputs indicates that it is not acceptable, another iteration of method 200 can be performed for the original, unmodified target image or for the modified target image…”)

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over
Kwatra et al., U.S. Patent Application Publication 2014/0153832 A1 (hereinafter ‘Kwatra’) in view of
DURUPINAR et al., “PERFORM: Perceptual Approach for Adding OCEAN Personality to Human Motion Using Laban Movement Analysis” [2016] (hereinafter ‘DURUPINAR’) further in view of
Wang et al., “Robust Imitation of Diverse Behaviors” [2017] (hereinafter ‘Wang’).

Regarding Claim 19: Kwatra and DURUPINAR teach The non-transitory computer-readable medium of claim 11, wherein the first robot model comprises 

Kwatra and DURUPINAR do not appear to explicitly disclose
a model of a quadruped or a model of a robotic arm.

However, Wang teaches a model of a quadruped or a model of a robotic arm. (Figure 3 and Pg. 5 last ¶ Wang teaches a model of a robotic arm “…We first demonstrate the effectiveness of our VAE architecture and investigate the nature of the learned embedding space on a reaching task with a simulated Jaco arm. The physical Jaco is a robotics arm developed by Kinova Robotics…”)

    PNG
    media_image7.png
    582
    933
    media_image7.png
    Greyscale


Kwatra, DURUPINAR, and Wang are analogous art because they are from the same field of endeavor, modifying displays related to and mapped to expressions.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the first robot model as disclosed by Kwatra and DURUPINAR by a model of a quadruped or a model of a robotic arm as disclosed by Wang.
One of ordinary skill in the art would have been motivated to make this modification in order to determine the limitations and behavior of a generative model with its own unique limitations as discussed by Wang on pg. 2 ¶8 “…We turn our attention to imitation. Imitation is the problem of learning a control policy that mimics a behavior provided via a demonstration. It is natural to view imitation learning from the perspective of generative modeling. However, unlike in image and audio modeling, in imitation the generation process is constrained by the environment and the agent’s actions, with observations becoming accessible through interaction. Imitation learning brings its own unique challenges…”

Allowable Subject Matter
Claim 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-5, 7-15, and 17-20 are rejected.
Claim 6 and 16 are objected to.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meadows et al. U.S. Patent Application Publication 2019/0122409 A1 teaches a method, which includes method for determining the emotion dependent on other emotions in Fig. 9 for display of the animated face in Fig. 8. Further, Fig. 10. Shows ranking the emotions by intensity.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/J.E.J./Examiner, Art Unit 2146                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146